DETAILED ACTION
This Office action is in response to applicant’s amendments filed 10/06/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 10/06/2021, claims 4 and 5 were cancelled, claims 1, 7, and 10 were amended, and claims 2, 8, 9, and 14-18 were withdrawn.  Claims 1-3 and 6-18, as filed on 10/06/2021, are currently pending.  Claims 1, 3, 6, 7, and 10-13, as filed on 10/06/2021, are considered below.

Response to Amendment
The replacement drawing sheets were received on 10/06/2021.  These replacement drawing sheets are acceptable.
The drawing objections have been obviated in view of applicant’s amendments and arguments filed 10/06/2021.  The claim objections have not been obviated in view of applicant’s amendments and arguments filed 10/06/2021, see below.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 10/06/2021, and were withdrawn.  The rejections of claims 1, 3-6, 11, and 12 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 10/06/2021.  The rejections of claims 4, 5, 7, 10, and 13 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 10/06/2021.



Claim Objections
Claim 13 is objected to because of the following informality:

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “one of the two pairs of the plurality of pairs of hooks” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- one of the two pairs of the at least three of pairs of hooks ---.
Claim 11 recites the limitation “another one of the two pairs of the plurality of pairs of hooks” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- another one of the two pairs of the at least three of pairs of hooks ---.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 3, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US 2015/0352395) in view of Donofrio (US 2014/0018215), and further in view of Brown (US 4,618,140).
Regarding claim 1, Gregory discloses an apparatus (the exercise device 100; Figures 1A, 2-5, and 8), comprising:
a spine (the base structure 102; Figure 1A) comprising at least three pairs of hooks (the plurality of pairs of the notches 103 and corresponding receiving grooves 104 vertically spaced along the base structure 102; Figures 1A and 1B);
a first connector (the bracket connection element 216; details in Figures 2 and 3, broadly in Figures 1A and 8) attached to a block (the universal bracket 200; details in Figures 2 and 3, broadly as 106/706 in Figures 1A and 8, respectively), the block adapted to fit into two pairs of the at least three pairs of hooks (via the connection elements 204, 206; details in Figure 3 and paragraph 0041, broadly in Figures 1A, 1B, and 8); and
a bench (the bench structure 112 / the bench setup 702; Figures 1A and 8, respectively) connected to a bench connector (the modular element connection portion 704; details in Figure 8 and paragraph 0050, broadly in Figure 1A), the bench connector configured to removably attach (attached: Figures 1A and 8; removed: Figures 2 and 3) to the first connector (via the lock structure 220; details in Figures 2 and 3, broadly in Figures 1A and 8).
However, Gregory fails to disclose: a plurality of braces, wherein the spine is configured to be connected to the plurality of braces, wherein the plurality of braces is 
Donofrio teaches an analogous exercise apparatus (Figure 2) comprising a plurality of braces (the stud mounts 14; Figure 2), wherein a spine (the vertical spine 3; Figure 2) is configured to be connected to the plurality of braces, wherein the plurality of braces is configured to be mounted on a wall (the stud mounts 14 are mounted on the wall 1; Figure 2), wherein the spine is configured to be mounted vertically on the plurality of braces (the vertical spine 3 is mounted vertically on the stud mounts 14; Figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gregory’s invention such that the spine is connected to a plurality of braces and mounted vertically on a wall, as taught by Donofrio, in order to enable secure mounting of the spine on a wall between two studs (Donofrio: paragraph 0045).
Gregory in view of Donofrio teaches the invention as substantially claimed, see above, and further teaches that the spine is capable of being disassembled for portability and ease of transport (Donofrio: Figure 6; paragraph 0049).
However, Gregory in view of Donofrio is silent as to: wherein the spine is configured to be removably mounted vertically on the plurality of braces.
Brown teaches an analogous exercise apparatus (Figure 4) wherein a spine (the carrier 1; Figure 4; column 4, lines 27-37) is configured to be removably mounted (via the thumb screws 39 being fastened in bores in the carrier 1 and in threaded bores in 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gregory’s invention modified in view of Donofrio such that the spine is configured to be removably mounted vertically on the plurality of braces, as taught by Brown, in order to enable disassembly of the spine from the plurality of braces for the advantage of portability, storage, and/or ease of transport of the apparatus.
Regarding claim 3, Gregory further discloses wherein the block is a pulley plate (The universal bracket 200 (Figures 2 and 3) is capable of being a pulley plate via coupling of the modular exercise element 300 (Figure 4; Abstract) to the bracket connection element 216 of the universal bracket 200, wherein the “modular exercise element 300 is for use with resistance-band-based exercises and comprises a resistance band receiving component 302” (paragraph 0045) that is capable of receiving a pulley.).
Regarding claim 6, Gregory further discloses a resistance cord adapted to attach to the block (The universal bracket 200 (Figures 2 and 3) is capable of being coupled to the modular exercise element 300 (Figure 4; Abstract) via the bracket connection element 216 of the universal bracket 200, wherein the “modular exercise element 300 is for use with resistance-band-based exercises and comprises a resistance band receiving component 302” (paragraph 0045).  In this configuration, the resistance band receiving component 302 is capable of receiving a resistance band (paragraph 0045; 
Regarding claim 11, Gregory further discloses wherein the block comprises an upper support (the connection element 204; details in Figure 3 and paragraph 0041) adapted to fit onto one of the two pairs of the plurality of pairs of hooks (paragraph 0041; broadly in Figures 1A, 1B, and 8), and a lower support (the connection element 206; details in Figure 3 and paragraph 0041) adapted to fit onto another one of the two pairs of the plurality of pairs of hooks (paragraph 0041; broadly in Figures 1A, 1B, and 8).
Regarding claim 12, Gregory further discloses wherein the pulley plate comprises a pulley ring (the resistance band receiving component 302 (paragraph 0045; Figure 4) is capable of receiving a pulley).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US 2015/0352395) in view of Donofrio (US 2014/0018215), in view of Brown (US 4,618,140), and further in view of Perez (US 2011/0237410).
Regarding claim 7, Gregory in view of Donofrio, and further in view of Brown, teaches the invention as substantially claimed, see above, but is silent as to: a resistance cord adapted to attach to the plurality of braces.
Perez teaches an analogous apparatus (Figures 1, 2, and 18-21) wherein a resistance cord (the resistance band; Figures 18-21; paragraphs 0043 and 0046) is adapted to attach to a plurality of braces (the lower and upper units 1, 3; Figures 1, 2, and 18-21).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US 2015/0352395) in view of Donofrio (US 2014/0018215), in view of Brown (US 4,618,140), in view of Perez (US 2011/0237410), and further in view of Hinds (US 6,319,179).
Regarding claim 10, Gregory in view of Donofrio, and further in view of Brown, teaches the invention as substantially claimed, see above, and further teaches a resistance cord connected to the block (Gregory: The universal bracket 200 (Figures 2 and 3) is capable of being coupled to the modular exercise element 300 (Figure 4; Abstract) via the bracket connection element 216 of the universal bracket 200, wherein the “modular exercise element 300 is for use with resistance-band-based exercises and comprises a resistance band receiving component 302” (paragraph 0045).  In this configuration, the resistance band receiving component 302 is capable of receiving a resistance band (paragraph 0045; Abstract).  Accordingly, a resistance cord is capable of connecting to the universal bracket 200.).

Perez teaches an analogous apparatus (Figures 1, 2, and 18-21) comprising a resistance cord (the resistance band; Figures 18-21; paragraphs 0043 and 0046) with two opposing ends, each end of the two opposing ends respectively coupled to a respective handle (Figures 18-21).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the resistance cord of Gregory’s invention modified in view of Donofrio, and further in view of Brown, such that it has two opposing ends and each end of the two opposing ends is respectively coupled to a respective handle, as taught by Perez, in order to enable resistance cord exercises such as triceps presses, upright rows, and biceps curls (Perez: paragraph 0045; Figures 18-20).
Gregory in view of Donofrio, in view of Brown, and further in view of Perez, teaches the invention as substantially claimed, see above, but fails to teach: the resistance cord passing through at least one pulley which is connected to the block.
Hinds teaches an analogous apparatus (Figure 2) comprising a resistance cord (the length of elastic exercise cord 27; Figure 2; column 7, lines 47-48) passing through at least one pulley (the pulley wheel 35 together with the pulley swivel 24; Figures 2 and 6; column 7, lines 47-48) which is connected to a block (the tethering terminal 20; Figure 2; column 7, lines 60-67).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US 2015/0352395) in view of Donofrio (US 2014/0018215), in view of Brown (US 4,618,140), and further in view of Webber (US 2001/0018387).
Regarding claim 13, Gregory in view of Donofrio, and further in view of Brown, teaches the invention as substantially claimed, see above, but fails to teach: wherein a bench pivot is attached between the bench and the bench connector an configured to enable the bench connector to pivot about the bench.
Webber teaches an analogous apparatus (Figures 19 and 20) wherein a bench pivot (the pivot 105; Figures 19 and 20; paragraph 0072) is attached between a bench (the bench support tube 100 together with the pads 102, 104; Figures 19 and 20) and a bench connector (the upper rod 146; Figures 19 and 20; paragraph 0072) and configured to enable the bench connector to pivot about the bench (Figures 19 and 20; paragraph 0072).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bench connector of .

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner addressed every specific claim limitation with citations from the prior art using applicant’s claim language verbatim.  See above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a 

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784